DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher (US 2020/0383283) in view of Bates (WO 2019158754) and Thatcher WO (WO 2021050341).
Regarding claim 1: Thatcher discloses a predictive maintenance system for an irrigation system including a drive system (Thatcher abstract, paragraph 0006, 0008), the predictive maintenance system comprising: 
at least one sensor configured to generate a signal indicative of abnormal operation within the irrigation system (Thatcher paragraph 0031), the sensor electrically coupled to the drive system (Thatcher paragraph 0031, Fig 2); 
a processor (Thatcher ref 202); and 
a memory (Thatcher ref 204), including instructions stored thereon, which when executed by the processor cause the predictive maintenance system to: 
receive the generated signal (Thatcher paragraph 0031)); 
determine abnormal operation of the drive system based on the generated signal (Thatcher abstract, paragraph 0008, 0031, 0039); and 
predict, by a machine learning model, a maintenance requirement of the drive system based on the determined abnormal operation (Thatcher abstract, 0008, 0009, 0039).
Thatcher does not explicitly disclose the sensor is configured to measure an amount of reactive power. 
Bates discloses an electrical condition monitoring system based on measurement of voltage or current, or both, drawn by the at least one electrical device (for example, an electrical motor in which "The data server arrangement optionally generates a report that includes information on electrical parameters associated with the at least one electrical device which include at least one of: active power, reactive power and power factor, voltage balance, current balance, total harmonic distortion (THD) in the voltage or THD in the current. The condition assessment of the at least one electrical device is optionally a report that represents an operating condition of the at least one electrical device or at least one part of the electrical device." (Bates pg. 22)
It would have been obvious to one of ordinary skill in the art at the time of filing to include reactive power monitoring, such as that disclosed in Bates, in the invention of Thatcher in order to monitor any electrical system (Bates abstract).
Thatcher and Bates do not explicitly disclose that the maintenance requirement is predicted by: generating, based on the received sensor signal, a data structure that is formatted to be processed through one or more layers of a machine learning model, wherein the data structure includes one or more fields structuring data; processing data that includes the data structure, through each of the one or more layers of the machine learning model that have been trained to predict a likelihood that a particular piece of the drive system may require maintenance; and generating, by an output layer of the machine learning model, an output data structure, wherein the output data structure includes one or more fields structuring data indicating a likelihood that a particular piece of equipment may require maintenance.
Thatcher WO discloses a system and method for analyzing drive tower current and voltage levels to determine drive wheel status in an irrigation system (Thatcher WO abstract) The status of each wheel (Thatcher WO paragraph 0050) is determined using layers of machine learning specifically for the drive systems (Thatcher WO paragraph 0042). These machine learning systems used field condition data (Thatcher WO fig 6 step 608, paragraph 0043) and field location data (Thatcher WO paragraph 0049) in the analysis which the examiner takes to be forms of field structural data. 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a layered approach including field structural data, such as is disclosed in Thatcher WO, in the invention of Thatcher and Bates in order to  determine drive wheel status based on field conditions and the measured current and voltage levels (Thatcher WO paragraph 0009).
Regarding claim 11: Claim 11 discloses the method performed by the system of claim 1, and is therefore rejected on the same grounds as claim 1 above. 
Regarding claim 20: Claim 20 discloses the non-transitory computer readable medium to perform the method of claim 11, and is therefore rejected on the same grounds as claim 11 above. 
Regarding claims 2 and 12: Thatcher, Bates and Thatcher WO disclose the limitations of claims 1 and 11 as described above, Thatcher also discloses the instructions, when executed by the processor, further cause the predictive maintenance system to: display on a display the predicted maintenance requirement of the drive system (Thatcher paragraph 0009, 0039 where the alarms and notifications are displays).
Regarding claims 3 and 13: Thatcher, Bates and Thatcher WO disclose the limitations of claims 1 and 11 described above, Thatcher also discloses the sensor is further configured to measure at least one of a real power, an apparent power, power factor, harmonics, current balance (Thatcher ref 420, paragraph 0042 where engine power is recorded), or a current (Thatcher ref 424, paragraph 0034) within the irrigation system.
Regarding claims 4 and 14: Thatcher, Bates and Thatcher WO disclose the limitations of claims 3 and 13 as described above, Thatcher also discloses the signal indicative of abnormal operation includes at least one of an indication of movement or positioning of the drive system over a period of time (Thatcher ref 209, 422, 424, paragraph 031, 0034).
Regarding claim 5: Thatcher, Bates and Thatcher WO disclose the limitations of claim 4 as described above, Thatcher also discloses the signal indicative of abnormal operation is based on at least one of the reactive power, the real power, the apparent power, or the current being above or below a predetermined threshold (Thatcher paragraph 0043).
Regarding claims 6 and 16: Thatcher, Bates and Thatcher WO disclose the limitations of claims 1 and 11 as described above, Thatcher also discloses the sensor includes a current sensor (Thatcher ref 424, paragraph 0034), a power sensor (Thatcher ref 420, paragraph 0038, 0042), a voltage sensor (Thatcher ref 424, paragraph 0034), or combinations thereof.
Regarding claims 7 and 17: Thatcher, Bates and Thatcher WO disclose the limitations of claims 1 and 11 as described above, Thatcher also discloses the instructions, when executed by the processor, further cause the predictive maintenance system to: transmit an indication of the predicted maintenance requirement, to a user device for display; and display, on a display of the user device, the indication of the predicted maintenance requirement (Thatcher paragraph 0032, 0039).
Regarding claims 8 and 18: Thatcher, Bates and Thatcher WO disclose the limitations of claims 1 and 11 as described above, Thatcher also discloses the machine learning model is based on a deep learning network, a classical machine learning model, or combinations thereof (Thatcher paragraph 0039).
Regarding claim 9: Thatcher, Bates and Thatcher WO disclose the limitations of claim 8 as described above, Thatcher also discloses the instructions, when executed by the processor, further cause the predictive maintenance system to receive data from at least one of a weather station, a field soil moisture sensor, a terrain and soil map, a temperature sensor, or National Oceanic and Atmospheric Administration weather (Thatcher paragraph 0037, table 1).
Regarding claim 10: Thatcher, Bates and Thatcher WO disclose the limitations of claim 8 as described above, Thatcher also discloses the prediction is based on comparing a power or a duty cycle sensed by the sensor to an expected power or duty cycle (Thatcher paragraph 0044).

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the new ground of rejection based on Applicant’s amendment now rely on the combination of three references provided above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896